Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   With regards to the claims the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on a  second filter configured to be connected to the common terminal, and having a second passband that at least partially overlaps the first passband; and  a third filter configured to be connected to the common terminal, and having a third passband that does not overlap both the first passband and the second passband .
 The closest prior art   Kuwahara  US Patent application 2020/0067490 discloses a multiplexer comprising a common  terminal Ta ;  a first filter 40  configured to be connected to the common terminal  and having a first passband (700 Mhz to 960 Mhz);  a second filter 42  configured to be connected to the common terminal, and having a second passband  (1710 Mhz to 2200 Mhz)   and  a third filter 4 configured to be connected to the common terminal, and having a third passband (2300Mhz to 3690 Mhz)  that does not overlap both the first passband and the second passband. 
  A part of the passband of the filter 42 overlaps with at least a part of the guard band of the third filter and at least a part of the passband of the at least partially overlaps the first passband.  




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-




February 9, 2022
/K.E.G/Examiner, Art Unit 2843  

/Stephen E. Jones/Primary Examiner, Art Unit 2843